      Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 1 of 15
                                                                     United States District Court
                                                                       Southern District of Texas

                        UNITED STATES DISTRICT COURT                      ENTERED
                         SOUTHERN DISTRICT OF TEXAS                     August 18, 2020
                            GALVESTON DIVISION                         David J. Bradley, Clerk


UNITED STATES OF AMERICA,                 §
                                          §
VS.                                       §   CRIMINAL ACTION NO. 3:15-CR-24
                                          §
JAQUARIS MARQUIS RHINE, et al,            §
                                          §
        Defendants.                       §

                                      ORDER

        The court has received the motion for compassionate release from Mr.

 Rhine but finds the motion deficient.

        To correct the deficiency, within 30 days of the date of this notice, Mr.

 Rhine must complete the attached documents: the amended motion for

 compassionate release form, the proposed release plan and, if applicable, the

 medical records form. After completing the documents, he must return the original

 to the Court.

        Failure to comply may result in denial of the motion.

        Signed on Galveston Island this 18th day of August, 2020.


                                     ________________________________
                                     JEFFREY VINCENT BROWN
                                     UNITED STATES DISTRICT JUDGE
      Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 2 of 15




                          UNITED STATES DISTRICT COURT
                                            FOR THE
                                         DISTRICT OF

                                                          Case No.
 UNITED STATES OF AMERICA
                                                          (write the number of your criminal
                                                          case)

 v.                                                       MOTION FOR SENTENCE
                                                          REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
                                                          (Compassionate Release)
 Write your full name here.
                                                          (Pro Se Prisoner)


                                         NOTICE

 The public can access electronic court files. Federal Rule of Criminal Procedure 49.1
 addresses the privacy and security concerns resulting from public access to electronic court
 files. Under this rule, papers filed with the court should not contain: an individual’s full social
 security number or full birth date; the full name of a person known to be a minor; or a
 complete financial account number. A filing may include only: the last four digits of a social
 security number; the year of an individual’s birth; a minor’s initials; and the last four digits of
 a financial account number.


Does this motion include a request that any documents attached to this motion be filed
under seal? (Documents filed under seal are not available to the public.)

      □ Yes

      □ No

If you answered yes, please list the documents in section IV of this form.




                                                                                         Page 1 of 6
       Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 3 of 15




I.       SENTENCE INFORMATION


    Date of sentencing:

    Term of imprisonment imposed:

    Approximate time served to date:

    Projected release date:

    Length of Term of Supervised Release:

Have you filed an appeal in your case?

      □ Yes

      D No

Are you subject to an order of deportation or an ICE detainer?

      □ Yes

      D No

II.      EXHAUSTION OF ADMINISTRATIVE REMEDIES1

18 U.S.C. § 3582(c)(1)(A) allows you to file this motion (1) after you have fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on your
behalf, or (2) 30 days after the warden of your facility received your request that the warden
make a motion on your behalf, whichever is earlier.

Please include copies of any written correspondence to and from the Bureau of Prisons related
to your motion, including your written request to the Warden and records of any denial from
the Bureau of Prisons.




1
 The requirements for this compassionate release motion being filed with the court differ from
the requirements that you would use to submit a compassionate release request to the Bureau
of Prisons. This form should only be used for a compassionate release motion made to the
court. If you are submitting a compassionate release request to the Bureau of Prisons, please
review and follow the Bureau of Prisons program statement.

                                                                                      Page 2 of 6
       Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 4 of 15




Have you personally submitted your request for compassionate release to the Warden
of the institution where you are incarcerated?

       □ Yes, I submitted a request for compassionate release to the warden on
                          .

       □ No, I did not submit a request for compassionate release to the warden.

If no, explain why not:




Was your request denied by the Warden?

       □ Yes, my request was denied by the warden on (date):                        .

       □ No. I did not receive a response yet.

III.      GROUNDS FOR RELEASE

Please use the checkboxes below to state the grounds for your request for compassionate
release. Please select all grounds that apply to you. You may attach additional sheets if
necessary to further describe the reasons supporting your motion. You may also attach any
relevant exhibits. Exhibits may include medical records if your request is based on a medical
condition, or a statement from a family member or sponsor.

A. Are you 70 years old or older?

       □ Yes.

       □ No.

If you answered no, go to Section B below. You do not need to fill out Section A.

If you answered yes, you may be eligible for release under 18 U.S.C. § 3582(c)(1)(A)(ii) if you
meet two additional criteria. Please answer the following questions so the Court can determine
if you are eligible for release under this section of the statute.




                                                                                        Page 3 of 6
    Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 5 of 15




Have you served 30 years or more of imprisonment pursuant to a sentence imposed
under 18 U.S.C. § 3559(c) for the offense or offenses for which you are imprisoned?

   □ Yes.

   □ No.

Has the Director of the Bureau of Prisons determined that you are not a danger to the
safety of any other person or the community?

   □ Yes.

   □ No.

B. Do you believe there are other extraordinary and compelling reasons for your
   release?

   □ Yes.

   □ No.

If you answered “Yes,” please check all boxes that apply so the Court can determine whether
you are eligible for release under 18 U.S.C. § 3582(c)(1)(A)(i).

   □ I have been diagnosed with a terminal illness.

   □ I have a serious physical or medical condition; a serious functional or cognitive
       impairment; or deteriorating physical or mental health because of the aging
       process that substantially diminishes my ability to provide self-care within the
       environment of a correctional facility, and I am not expected to recover from this
       condition.

   □ I am 65 years old or older and I am experiencing a serious deterioration in
       physical or mental health because of the aging process.

   □ The caregiver of my minor child or children has died or become incapacitated
       and I am the only available caregiver for my child or children.

   □ My spouse or registered partner has become incapacitated and I am the only
       available caregiver for my spouse or registered partner.

   □ There are other extraordinary and compelling reasons for my release.



                                                                                  Page 4 of 6
      Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 6 of 15




Please explain below the basis for your request. If there is additional information regarding any
of these issues that you would like the Court to consider but which is confidential, you may
include that information on a separate page, attach the page to this motion, and, in section IV
below, request that that attachment be sealed.




IV.     ATTACHMENTS AND REQUEST TO SEAL

Please list any documents you are attaching to this motion. A proposed release plan is included
as an attachment. You are encouraged but not required to complete the proposed release plan.
A cover page for the submission of medical records and additional medical information is also
included as an attachment to this motion. Again, you are not required to provide medical
records and additional medical information. For each document you are attaching to this
motion, state whether you request that it be filed under seal because it includes confidential
information.


 Document                                  Attached?                 Request to seal?

 Proposed Release Plan                     □ Yes       D No          □ Yes        D No

 Additional medical information            □ Yes       D No          D Yes        □ No

                                           □ Yes                     D Yes       D No

                                           □ Yes                     D Yes       D No



                                                                                      Page 5 of 6
      Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 7 of 15




V.      REQUEST FOR APPOINTMENT OF COUNSEL

I do not have an attorney and I request an attorney be appointed to help me.

      □ Yes

      □ No

VI.     MOVANT’S DECLARATION AND SIGNATURE

For the reasons stated in this motion, I move the court for a reduction in sentence
(compassionate release) under 18 U.S.C. § 3582(c)(1)(A). I declare under penalty of
perjury that the facts stated in this motion are true and correct.



 Date                                         Signature



 Name



 Bureau of Prisons Register #



 Bureau of Prisons Facility



 Institution’s Address




                                                                               Page 6 of 6
      Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 8 of 15

              ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE


                          UNITED STATES DISTRICT COURT
                                             FOR THE
                                          DISTRICT OF

 UNITED STATES OF AMERICA

                                                           Case No.
 v.                                                        (write the number of your criminal
                                                           case)


 Write your full name here.


                            PROPOSED RELEASE PLAN
      In Support of Motion for Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A)

                                         NOTICE

 The public can access electronic court files. Federal Rule of Criminal Procedure 49.1 addresses
 the privacy and security concerns resulting from public access to electronic court files. Under
 this rule, papers filed with the court should not contain: an individual’s full social security
 number or full birth date; the full name of a person known to be a minor; or a complete
 financial account number. A filing may include only: the last four digits of a social security
 number; the year of an individual’s birth; a minor’s initials; and the last four digits of a
 financial account number.



If you provide information in this document that you believe should not be publicly
available, you may request permission from the court to file the document under seal. If
the request is granted, the document will be placed in the electronic court files but will
not be available to the public.

Do you request that this document be filed under seal?

      □ Yes

      D No
    Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 9 of 15

           ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE


                             PROPOSED RELEASE PLAN
To the extent the following information is available to you, please include the information
requested below. This information will assist the U.S. Probation and Pretrial Services Office to
prepare for your release if your motion is granted.

A. Housing and Employment

Provide the full address where you intend to reside if you are released from prison:




Provide the name and phone number of the property owner or renter of the address
where you will reside if you are released from prison:




Provide the names (if under the age of 18, please use their initials only), ages, and
relationship to you of any other residents living at the above listed address:




If you have employment secured, provide the name and address of your employer and
describe your job duties:




List any additional housing or employment resources available to you:
   Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 10 of 15

           ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE

B. Medical needs

Will you require ongoing medical care if you are released from prison?

   D Yes

   D No

Will you have access to health insurance if released?

   D Yes

   D No

If yes, provide the name of your insurance company and the last four digits of the
policy number. If no, how do you plan to pay for your medical care?




If no, are you willing to apply for government medical services (Medicaid/Medicare)?

   D Yes

   D No

Do you have copies of your medical records documenting the condition(s) for which
you are seeking release?

   D Yes

   D No

If yes, please include them with your motion. If no, where are the records located?
   Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 11 of 15

           ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE


Are you currently prescribed medication in the facility where you are incarcerated?

   D Yes

   D No

If yes, list all prescribed medication, dosage, and frequency:




Do you require durable medical equipment (e.g., wheelchair, walker, oxygen, prosthetic
limbs, hospital bed)?

   D Yes

   D No

If yes, list equipment:




Do you require assistance with self-care such as bathing, walking, toileting?

   D Yes

   D No

If yes, please list the required assistance and how it will be provided:




Do you require assisted living?

   D Yes

   D No
   Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 12 of 15

           ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE


If yes, please provide address of the anticipated home or facility and the source of
funding to pay for it.




Are the people you are proposing to reside with aware of your medical needs?

   D Yes

   D No

Do you have other community support that can assist with your medical needs?

   D Yes

   D No

Provide their names, ages, and relationship to you. If the person is under the age of 18,
please use their initials only:




Will you have transportation to and from your medical appointments?

   D Yes

   D No

Describe method of transportation:
   Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 13 of 15

           ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE

                                      SIGNATURE

I declare under penalty of perjury that the facts stated in this attachment are true and
correct.




 Date                                        Signature



 Name



 Bureau of Prisons Register #



 Bureau of Prisons Facility



 Institution’s Address
      Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 14 of 15

              ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE


                          UNITED STATES DISTRICT COURT
                                             FOR THE
                                          DISTRICT OF

 UNITED STATES OF AMERICA

                                                           Case No.
 v.                                                        (write the number of your criminal
                                                           case)


 Write your full name here.


        MEDICAL RECORDS AND ADDITIONAL MEDICAL INFORMATION
      In Support of Motion for Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A)

                                         NOTICE

 The public can access electronic court files. Federal Rule of Criminal Procedure 49.1 addresses
 the privacy and security concerns resulting from public access to electronic court files. Under
 this rule, papers filed with the court should not contain: an individual’s full social security
 number or full birth date; the full name of a person known to be a minor; or a complete
 financial account number. A filing may include only: the last four digits of a social security
 number; the year of an individual’s birth; a minor’s initials; and the last four digits of a
 financial account number.



If you attach documents to this form that you believe should not be publicly available,
you may request permission from the court to file those documents under seal. If the
request is granted, the documents will be placed in the electronic court files but will not
be available to the public.

Do you request that the attachments to this document be filed under seal?

      □ Yes

      D No
   Case 3:15-cr-00024 Document 274 Filed on 08/18/20 in TXSD Page 15 of 15

           ATTACHMENT TO MOTION FOR COMPASSIONATE RELEASE


MEDICAL RECORDS AND ADDITIONAL MEDICAL INFORMATION
To the extent you have medical records or additional medical information that support your
motion for compassionate release, please attach those records or that information to this
document.



                                       SIGNATURE

I declare under penalty of perjury that the facts stated in this attachment are true and
correct.




 Date                                          Signature



 Name



 Bureau of Prisons Register #



 Bureau of Prisons Facility



 Institution’s Address
